Title: From George Washington to Brigadier General Jedediah Huntington, 14 January 1779
From: Washington, George
To: Huntington, Jedediah


  
    Sir,
    Philada 14 January 1779
  
Col. Sherman, who will deliver you this, informs me that his regiment has not received a supply of cloathing of any kind—I have not my papers by me and therefore cannot refer to what I wrote you from Fredericksburgh on the subject of cloathing for your Brigade—But if I recollect right, it was that it might be furnished out of the imported cloathing; provided you would engage to have all the new cloathing otherwise received returned into the public hands—This proposition I am still willing to adhere to, with respect to Col. Sherman’s regiment or any other in a like predicament. In making it I rely upon your impartial regard to the general good of the public service, and I am persuaded you will not wish to derive any advantages to your Brigade more than are shared in common with every other part of the army—With this persuasion, I have written to Mr Mesom directing him on your return to furnish the whole or any part of your Brigade with new uniforms on the principle I have mentioned—I hope however, it may not be necessary to make use of this allowance more than for Col. Sherman’s regiment, as the Col. seems to think the other regiments have been already supplied from Major Bigelow.
I am not certain, whether there be any of the French cloathing remaining on the East side of the River; if not you will be pleased to forward returns to me and an order shall be given for them from the store at Middle Brook. You will also send proper officers to receive them. I am with great regard & esteem Dr Sir Your obedt serv.
